Title: To Thomas Jefferson from Angelica Schuyler Church, 19 August 1793
From: Church, Angelica Schuyler
To: Jefferson, Thomas



Down Place august 19. 1793

Your letter my dear Sir arrives in time to encourage me to solicit your friendship for a friend of yours and mine, as well as to thank you for your attention to my recommendation. How changed are the fortunes and  situations of those we loved at Paris! and whose Welfare were dear to us; La Fayette is in prison at Magdebourg; and enclosed is the extract of a letter he has been so fortunate as to find means of conveying to a friend and relation, who has sought an Asylum in this country; His Love of Liberty has rendered him culpable in the eyes of a Despot: and you Sir cannot read the recital of his sufferings without tears.
General Washington’s interference is the only hope left to him and his family;
Madame de Corney is a widow with a very limitted fortune, and retired to Rouen; Mrs. Cosway gone into a convent at Genoa: Monsieur de Condorcet under accusation, but fortunately escaped or concealed in France, Custine a l’abbaye a sacrifice for the fall of Valenciennes. And the Queen of France at the conciergerie, and taking her Tryal, Marat assasinated by the Republicaine Cordét, who suffered Death with the fortitude and tranquillity of Innocence; I hope soon to remove from the vicinity of such horrors; and retire to America, where I shall look forward with impatience to bring Catherine to her friend Maria, and to renew the assurances of my friendship and to express the satisfaction I receive from Your friendly letter:

Angelica Church

